              Case 20-51051-KBO       Doc 35     Filed 02/18/21    Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                               )
                                    )                 Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et )
al.,                                )                 Case No.: 20-11558 (KBO)
                                    )
           Debtors.                 )                 (Jointly Administered)
                                    )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )
                                    )
CONTINENTAL CASUALTY COMPANY;       )                 Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendant.               )
                                    )

              MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Benjamin W. Loveland, Esquire of Wilmer Cutler Pickering Hale and Dorr LLP,
to represent defendants, Allianz Global Risks US Insurance Company, Beazley-Lloyd’s
Syndicates 2623/623, Continental Casualty Company, Endurance American Specialty Insurance
Company, General Security Indemnity Company of Arizona, QBE Specialty Insurance Company
and Starr Surplus Lines Insurance Company, in this action.

Dated: February 18, 2021                          /s/ Garvan F. McDaniel
                                                  Garvan F. McDaniel (DE #4167)
                                                  HOGAN♦McDANIEL
                                                  1311 Delaware Avenue
                                                  Wilmington, DE 19806
                                                  Telephone: (302) 656-7596
                                                  gfmcdaniel@dkhogan.com
                                                  Counsel for Defendants
              Case 20-51051-KBO          Doc 35     Filed 02/18/21     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Massachusetts
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/2016. I
further certify that the annual fee of $25.00 has been paid to the Clerk of the Court for the
District Court.

Dated: February 18, 2021
                                             /s/ Benjamin W. Loveland
                                             Benjamin W. Loveland (MA Bar #669445)
                                             Wilmer Cutler Pickering Hale and Dorr LLP
                                             60 State Street
                                             Boston, MA 02109
                                             (617) 526-6641
                                             Benjamin.Loveland@wilmerhale.com



                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice is
granted.




   Dated: February 18th, 2021                        KAREN B. OWENS
   Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                2
